COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

 Cause number:                     01-15-00330-CR
 Style:                            James Jackson III
                                   v. The State of Texas
 Date motion filed*:               September 16, 2016
 Type of motion:                   Motion to Withdraw as Counsel
 Party filing motion:              Robert L. Sirianni, Jr.
 Document to be filed:

Is appeal accelerated?        No

 If motion to extend time:
          Original due date:
          Number of previous extensions granted:                        Current Due date:
          Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
              Robert L. Sirianni, Jr.’s motion to withdraw as counsel for appellant is denied for failure to comply with
              Texas Rules of Appellate Procedure 6.5 and 48.4. See TEX. R. APP. P. 6.5, 48.4.


Judge’s signature: /s/ Terry Jennings
                   

Panel consists of      ____________________________________________

Date: September 29, 2016




November 7, 2008 Revision